Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority

Receipt is acknowledged of applicant's claim for foreign benefit of application JP 2006- 155459 filed in Japan on 06/02/2016.
Acknowledgment is made of applicant's claim for domestic priority of the following applications:

No.
Status
US Serial No.
Filling Date
US Patent Issued
1
CON
16/012024
6/19/2018
10,714,024
2
CON
14/939497
11/12/2015
10,013,923
3
CON
13/657136
10/22/2012
9,235,067
4
CON
13/334128
12/22/2011
8,441,423
5
CON
11/797534
5/4/2007
8,106,865



Claim 1 has been canceled; claims 2-30 are pending.


Claim Objections
Claims 2-15, 30 are objected to due to minor informalities.
In claims 2, 30 the term “gate wring” the limitation “a semiconductor layer overlapping with a second region of the gate wring” is misspelled; should be “gate wiring”. Therefore their dependent claims 3-15, are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim, i.e., Claim 2. Appropriate correction is required.
Claim 30 is objected to because the limitations of claim 30 are considered as ‘identical’ to claim 2.
Claim  Rejections  - 35 USC§  103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AJA 35 U.S.C. 102 and 103 (or as subject to pre-AJA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2-30 are reiected under 35 U.S.C. 103 as being unpatentable over Park US 2006/0146257 in view of Jeong et al. US 2006/0146219.
Claims 2, 30: Park discloses a display device comprising: 
(Fig. 5) a gate wiring 412/414 (gate wiring 412 and gate electrode 414) [0083]; 
(Fig. 5) a common wiring 416 extending parallel to the gate wiring 412, 
(Fig. 5) a source wiring 424 (data line) [0082] intersecting with the gate wiring 412 and the common wiring 416, the source wiring 424 overlapping with a first region (right region) of the gate wiring 412 and a first region (right region) of the common wiring 426; 
(Fig. 6A) a semiconductor layer 427 [0095] overlapping with a second region (TFT region) of the gate wring 412, the semiconductor layer 427 comprising a channel formation region of a transistor (inherent, for TFT) [0083] [0016]; 
(Fig. 6A) a first conductive layer 426/428 (source/drain electrodes) 
(Fig. 5) a common electrode 417a/417b/417 over the semiconductor layer 427, the common electrode extending along the source wiring 424 and overlapping with a third region (central region) of the gate wiring 412 and a second region (right region) of the common wiring 416; 
(Fig. 6E) a pixel electrode 430 (pixel electrode) [0084] over the semiconductor layer 427, the pixel electrode 430 electrically connected to the semiconductor layer 427 through the first conductive layer 426/428 (pixel electrode 430 is connected to the drain electrode 428) [0084]; and 
(Fig. 6E) a liquid crystal material 488 [0124] over the common electrode 417 and the pixel electrode 430, 
(Fig. 6E) the common electrode 417 and the pixel electrode 430 are overlapped with each other, 
(Fig. 5) the common wiring 416 (second region) is electrically connected to the common electrode 417a/417b/417, and 
the semiconductor layer 427 comprises amorphous silicon (semiconductor layer 427 is formed of amorphous silicon) [0095].  
except
the common wiring comprises a material same as the gate wiring; 
however Jeong et al. teach
(Fig. 4) the common wiring CE2 comprises a material same as the gate wiring GL2 [0053]; 


Claim 16: Park et al. disclose a display device comprising:
(Fig. 5) a gate wiring 412/414 (gate wiring 412 and gate electrode 414) [0083]; 
(Fig. 5) a common wiring 416 extending parallel to the gate wiring 412, 
(Fig. 5) a source wiring 424 (data line) [0082] intersecting with the gate wiring 412 and the common wiring 416, the source wiring 424 overlapping with a first region (right region) of the gate wiring 412 and a first region (right region) of the common wiring 426; 
Regarding the limitation "a first pixel; a second pixel adjacent to the first pixel in a direction along the source wiring; a third pixel adjacent to the first pixel in a direction along the gate wiring”: Park in (Fig. 5) [0082] discloses a plan view of an array substrate in an JPS mode LCD; includes a plurality of gate lines 412 spaced apart from one another and arranged substantially parallel in one direction, a common line 416 disposed substantially parallel to the gate line 412 in one direction, and a data line 424 crossing the gate line 412 and the common line 416 and defining a pixel region P with the gate line 412. To a person versed in the art Park's teaching would have been obvious to the claimed limitation; i.e., a first pixel (upper pixel); a second pixel (lower pixel) adjacent to the first pixel in a direction along the source wiring; a third pixel adjacent to the first pixel in a direction along the gate wiring
with the common line 416 (common line) positioned therebetween; a third pixel (adjacent pixel, same row) adjacent to the first pixel with the first wiring 424 ( data line) positioned therebetween.;
 wherein each of the first pixel, the second pixel, and the third pixel comprises: 
(Fig. 6A) a semiconductor layer 427 [0095] overlapping with a second region (TFT region) of the gate wring 412, the semiconductor layer 427 comprising a channel formation region of a transistor (inherent, for TFT) [0083] [0016]; 
(Fig. 6A) a first conductive layer 426/428 (source/drain electrodes) electrically connected to the semiconductor layer 427; 
(Fig. 5) a common electrode 417a/417b/417 over the semiconductor layer 427, the common electrode extending along the source wiring 424 and overlapping with a third region (central region) of the gate wiring 412 and a second region (right region) of the common wiring 416; 
(Fig. 6E) a pixel electrode 430 (pixel electrode) [0084] over the semiconductor layer 427, the pixel electrode 430 electrically connected to the semiconductor layer 427 through the first conductive layer 426/428 (pixel electrode 430 is connected to the drain electrode 428) [0084]; and 
(Fig. 6E) a liquid crystal material 488 [0124] over the common electrode 417 and the pixel electrode 430, 
(Fig. 6E) the common electrode 417 and the pixel electrode 430 are overlapped with each other, 
(Fig. 5) the common wiring 416 is electrically connected to the common electrode 417a/417b/417, and 
the semiconductor layer 427 comprises amorphous silicon (semiconductor layer 427 is formed of amorphous silicon) [0095].  
(Fig. 5)  the common electrode 417 in the first pixel and the common electrode 417 in the second pixel are provided continuously (by common wiring 416), and wherein the common electrode 417 in the first pixel is electrically connected to the common electrode 417 of the third pixel through the common wiring 416.  
except
the common wiring comprises a material same as the gate wiring; 
however Jeong et al. teach
(Fig. 4) the common wiring CE2 comprises a material same as the gate wiring GL2 [0053]; 
It would have been obvious to one of ordinary skill in the art to modify Park's invention with Jeong's common line structure in order to provide simplified fabricating process of the display device, as taught by Jeong [0003];

Claims 3-11, 13, 17-25, 27: Park et al. disclose 
Claims 3, 17: (Fig. 5) the common electrode 417a/417b/417 is electrically connected to the second region of the common wiring 416
Claims 4, 18: (Fig. 5) the common electrode 417a/417b/417 does not overlap with the source wiring 424
Claims 5, 19: (Fig. 5) the common electrode 417a/417b/417 does not overlap with the first conductive layer 426
Claims 6, 20: (Fig. 5) the common wiring 416 does not overlap with the first conductive layer 426
Claims 7, 21: (Fig. 5) the pixel electrode 430 does not overlap with the source 
Claims 8, 22: (Fig. 5) the pixel electrode 430 is provided over the common electrode 417a/417b/417.  
Claims 9, 23: (Fig. 5) the pixel electrode 430 comprises openings
Claims 10, 24: (Fig. 5) the channel formation region (427) does not overlap with the common electrode 417a/417b/417 and the pixel electrode 430
Claims 11, 25: (Fig. 5) the gate wiring 412 comprises aluminum and molybdenum (gate line 412 is formed by low-resistance metal such as aluminum and molybdenum) [0091-0092]
Claims 13, 27: (Fig. 6A) the first conductive layer 424/426/428 (source/drain electrodes) comprises a material same as the source wiring 424 (data line) [0100]

Claims 12, 14, 15, 26, 28, 29: Park et al. disclose as above 
Jeong et al. teach
Claims 12, 26: the source wiring comprises aluminum and molybdenum (gate line GL2 is formed of the same material as the source line DL2; i.e., aluminum and molybdenum as taught by Park) [0061]) – Note: Park et al. disclose in (Fig. 5) the source wiring 424 comprises aluminum and molybdenum (gate line 412 is formed by low-resistance metal such as aluminum and molybdenum) [0091-0092]
Claims 14, 28: (Fig. 2) a width of the second region of the gate wiring GP1 (gate pad electrode GP2, formed at one end of the gate line GL2) [0054] is larger than each width of the first region and the third region of the gate wiring GL1
Claims 15, 29: (Fig. 4) a width (409) of the second region of the common wiring CL2  CL2 – Note: the common line CL2 has a first region (CL2) having a first width in the vertical direction, and a second region CL2/409 (second dummy layer 409 of metal material is connected with the common line CL2) [0056] having a second width (409) larger than the first width CL2 in the vertical direction,
It would have been obvious to one of ordinary skill in the art to modify Park's invention with Jeong's common line structure in order to provide simplified fabricating process of the display device, as taught by Jeong [0003];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871